Citation Nr: 1614670	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  15-07 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a disorder manifested by fungus of the toenails.


REPRESENTATION

Appellant represented by:	James Perciavalle, Agent


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to August 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Board remanded the Veteran's claim for additional development in July 2015.  The additional development has been completed and a supplemental statement of the case was issued in December 2015.  The case was returned to the Board for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

A disorder manifested by fungus of the toenails was not manifested during service and is not attributable to service.


CONCLUSION OF LAW

A disorder manifested by fungus of the toenails was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in September 2011, to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claim for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim. 

The Veteran was also afforded a VA examination responsive to the claim for service connection of a disorder manifested by fungus of the toenails.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Board acknowledges that Veteran's complete service personnel and treatment records are unavailable, and when a veteran's service treatment records are unavailable through no fault of his own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

At the outset, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Based on the evidence of record, the Veteran's claim of service connection for a disorder manifested by fungus of the toenails must be denied.

The weight of the evidence reflects that the Veteran's fungus of the toenails is unrelated to his service.  As will be discussed herein, there is no probative evidence that the Veteran's fungus of the toenails is related to his service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Board acknowledges that the Veteran's complete service treatment records are not available.  Nonetheless, the Veteran's separation examination report is of record, and there is nothing to indicate any related complaints or diagnoses at separation; physical evaluation of the feet, skin, and lower extremities was normal.  Also, none of the post-service treatment records reflect complaints, treatment, or diagnoses of a disorder manifested by fungus of the toenails prior to 2003.  To this point, an October 2015 letter from his treating podiatrist, Dr. D, states that the Veteran's 2002 complaints related to his feet were associated with nonservice-connected bursitis and that he first sought treatment for fungus of the toenails in 2003.  Similarly, the Board observes that an October 2003 private medical record reflects that the Veteran reported that he had not previously sought treatment from a podiatrist; he did not report a history of fungus of the toenails prior to seeking treatment at that time.  Likewise, the October 2015 VA examination report clearly concluded that the Veteran's fungus of the toenails was less likely than not related to the Veteran's service.  

In this regard, the October 2015 VA examination report noted the absence of related complaints during the Veteran's service and between his separation from service in 1954 and his first treatment for his toenails in 2003 indicated that there is no relationship between his current complaints and his service.  In particular, the October 2015 VA examiner indicated that the Veteran's assertions as to an in-service event or disease were considered.  The VA examiner noted that the Veteran's available separation examination report reflects that his feet were normal at separation and that the Veteran was first treated for his feet in October 2002; the VA examiner reviewed those treatment records and noted that the Veteran denied that he had been treated previously at that time.  The VA examiner stated that these factors indicated that the Veteran's fungus of the toenails was unrelated to his service.  The record also reflects that the Veteran did not associate his fungus of the toenails to his duties during his active service until he filed his claim for service connection in 2011, nearly 57 years after his discharge from service and approximately 9 years after the onset of his fungus of the toenails.  See Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, nothing in the Veteran's treatment records reflects a relationship between his service and his current fungus of the toenails.  As previously discussed, when giving his history in October 2002, the Veteran did not associate the onset of his fungus of the toenails to his service.  His silence as to inservice onset, when otherwise reporting a complete medical history, constitutes negative evidence.  See Forshey v. Principi, 284 F.3d 1335 (2002).  As such, the Board finds that the Veteran's report of on-going problems since service to be inconsistent with the record and not credible.

To the extent that the Veteran's wife and children indicate that the Veteran has fungus of the toenails related to his service, the Board observes that it appears that these statements were based on a report of history by the Veteran, including statements wherein he told them that his fungus of the toenails began in service.  The Board acknowledges that these letters indicate that the Veteran had fungus of the toenails prior to 2002, but points out that these letters do not demonstrate a relationship between the Veteran's service and his fungus of the toenails.  Furthermore, the record reflects that the Veteran was not married and did not have children during his service; the Veteran's wife and children did not report actually having observed his fungus of the toenails during or immediately following his service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  As noted by the Federal Circuit, the Department must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to. Waters v. Shinseki, 601 F.3d 1274 (2010).  The Board has considered the Veteran's statements and testimony before a Decision Review Officer at the RO.  However, the Veteran's statements are less credible than the initial reports for treatment and are insufficient to establish a nexus to his service.  

The Board acknowledges that the Veteran is competent to report symptoms and diagnoses of the toenails, as well as when his symptoms were first identified.  However, as previously discussed, none of the post-service treatment records reflect complaints, treatment, or diagnoses of fungus of the toenails prior to 2003.  Thus, the remote assertions of the Veteran are inconsistent with the clinical evidence of record, which does not demonstrate complaints, treatment, or a diagnosis related to his fungus of the toenails prior to 2003.  Moreover, the VA examiner found that the Veteran's fungus of the toenails is not related to service.  This opinion is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this regard, the Board points out that the opinion of the October 2015 VA examiner was specific and well-reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The VA examiner found that the Veteran's current fungus of the toenails did not have onset during service and was unrelated to any event, illness, or injury in service.  The VA examiner explained the reasons for the conclusion that it was unlikely that the Veteran's fungus of the toenails was related to service, based on an accurate characterization of the evidence of record; the VA examiner considered private medical records and lay statements from the Veteran, as well as the absence of foot complaints and treatment prior to 2002.  The VA examiner pointed out that there is no evidence to suggest that the Veteran's fungus of the toenails began in service; this is consistent with the medical evidence of record, which does not demonstrate that the Veteran had any related complaints until 2003 or that such complaints were related to his service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  In sum, the VA opinion is far more reasoned and substantiated by the totality of the evidence.  

Thus, the preponderance of the evidence is against the claim for a disorder manifested by fungus of the toenails.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a disorder manifested by fungus of the toenails is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


